 1                                                                The Honorable Barbara J. Rothstein

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 7     AMERICAN FAMILY CONNECT                            No. 2:20-cv-01873 BJR
       PROPERTY AND CASUALTY
 8     INSURANCE COMPANY f/k/a IDS                        ORDER OF DISMISSAL
       Property Casualty Insurance Company, a
 9     foreign corporation,

10                            Plaintiff,

               v.
11
       JON CRITTENDEN and LAURA A.
12     LAMBERT,

13                           Defendants.

14
             Pursuant to the parties’ stipulation and the Federal Rule of Civil Procedure
15
     41(a)(1)(A)(ii), the claims asserted in this action are DISMISSED with prejudice and without an
16
     award of costs or attorneys’ fees to either party. The Clerk is respectfully directed to CLOSE this
17
     case.
18

19
             DATED THIS 2nd DAY OF JUNE, 2021.
20

21
                                                   _____________________________________
22
                                                   The Honorable Barbara J. Rothstein
                                                   United States District Court Judge
23




                                                      1
